FILED
                             NOT FOR PUBLICATION                            JAN 30 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROBERTO ALVARADO-ALIMAN,                         No. 10-70273
AKA Roberto Alvarado-Aleman,
                                                 Agency No. A088-889-294
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Roberto Alvarado-Aliman, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of

removal and protection under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009). We deny the petition for review.

      Substantial evidence supports the BIA’s finding that Alvarado-Aliman failed

to establish a nexus between the harm he suffered and fears and a protected

ground. See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (petitioner must

provide some evidence of motive, direct or circumstantial). In light of our

conclusion, we need not reach Alvarado-Aliman’s challenge to the BIA’s finding

regarding the cognizability of his proposed social group. Thus, Alvarado-Aliman’s

withholding of removal claim fails.

      Substantial evidence also supports the BIA’s conclusion that Alvarado-

Aliman failed to establish it is more likely than not he would be tortured in

Honduras by or with the consent or acquiescence of a government official. See

Santos-Lemus v. Mukasey, 542 F.3d 738, 748 (9th Cir. 2008), overruled on other

grounds by Henriquez-Rivas v. Holder, 707 F.3d 1081, 1093 (9th Cir. 2013) (en

banc). Thus, Alvarado-Aliman’s CAT claim fails.

      This dismissal is without prejudice to petitioner’s seeking prosecutorial

discretion or deferred action from the Department of Homeland Security. See

Reno v. American-Arab Anti-Discrimination Committee (AADC), 525 U.S. 471,


                                          2                                     10-70273
483-85 (1999) (stating that prosecutorial discretion by the agency can be granted at

any stage, including after the conclusion of judicial review).

      PETITION FOR REVIEW DENIED.




                                          3                                   10-70273